Citation Nr: 1208825	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-09 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left leg disorder, to include as secondary to service-connected degenerative joint disease of the lumbar spine.  

2.  Entitlement to service connection for a right leg disorder (other than radiculopathy), to include as secondary to service-connected degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from November 1951 to August 1953.  He is in receipt of a Purple Heart, a Combat Infantryman Badge (CIB), and the Korean Service Medal with three Bronze Service Stars.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the St. Petersburg, Florida, Regional Office of the Department of Veterans Affairs (VA).  

In August 2010, the Veteran testified at a Travel Board hearing in support of his claim before the undersigned Acting Veterans Law Judge.  The hearing transcript is associated with the claims file.  

This matter was previously before the Board and was remanded for additional development of the evidence in November 2010.  

In a rating decision issued in December 2011, the Appeals Management Center (AMC) granted the Veteran's claims for service connection for degenerative joint disease of the lumbar spine, radiculopathy of the right lower extremity and degenerative joint disease of the bilateral hips, assigning ratings and effective dates for those conditions.  Because a Notice of Disagreement (NOD) has not been submitted with respect to this rating decision, these separate matters are not presently before the Board on appeal.  Accordingly, the only issues left on appeal are entitlement to service connection for a left leg disorder, to include as secondary to service-connected degenerative joint disease of the lumbar spine, and entitlement to service connection for a right leg disorder (other than radiculopathy), to include as secondary to service-connected degenerative joint disease of the lumbar spine.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Although further delay of this appeal is regrettable, the Board finds that a remand is required in order to effectuate the directives of its previous remand. 

In November 2010, the Board remanded the Veteran's case for, among other things, a VA medical examination and opinion.  VA was to provide the Veteran with an "appropriate VA examination to determine the nature and etiology of his back, hip, and leg disorders, to include lumbar spine degenerative joint disease, lumbar radiculopathy, and bilateral hip degenerative joint disease, and any other back, hip, and leg disability that is diagnosed."  (Emphasis added).  Such an examination was accomplished in January 2011.  However, the VA examiner did not specifically refer to the Veteran's legs (other than briefly in the context of other diagnoses), appear to conduct any testing other than on the Veteran's spine or hips, or discuss any additional possible diagnoses other than those for which the Veteran had already previously been diagnosed.  In addition, the examiner did not specifically find that there was no diagnosis for the Veteran's legs or that the Veteran's complained of leg symptomatology was exclusively due to the diagnosed right leg radiculopathy/right hip degenerative joint disease or the left hip degenerative joint disease.  

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds the January 2011 opinion to be unclear as to whether the VA examiner considered any other diagnoses other than what the Veteran already had in his medical records or whether the right leg radiculopathy/ right hip degenerative joint disease and left hip degenerative joint disease account for the entirety of Veteran's leg symptomatology.  In view of this, the Board finds that another examination and opinion is required due to the incompleteness of the examination report.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once the Secretary undertakes the effort to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

As was indicated in the Board's prior remand, the Veteran has submitted several lay statements, provided testimony at a Board hearing, and made statements in medical records that he was injured in the battle of Sandbag Castle during the Korean War.  He stated he was hit in the face with enemy fire, which knocked him out, and he flew up in the air and down a hill.  He stated he was treated for injuries to his eyes, face, legs, and back.  A fellow soldier provided a lay statement that while serving in the Sandbag Castle area in Korea, in August 1952, they were both wounded by enemy fire.  A 25th Infantry Division's Daily Desk Report and a Medical Officer's Report indicates that the Veteran was injured in the line of duty on August 20, 1952, and was hospitalized for four days, but these records do not state for what injuries he was treated while hospitalized. 

A September 1991 private MRI report and an October 2005 VA record noted a diagnosis of lumbosacral spine degenerative joint disease.  An August 2008 private medical record diagnosed right lumbar radiculopathy and bilateral hip degenerative joint disease.  An August 2008 private physician opined that the Veteran's military injuries may have been a significant contributing factor to the current back and hip symptoms.  In view of the above, the Board finds there is competent evidence of current leg disabilities and the Veteran has already been service-connected for degenerative joint disease of the lumbar spine, radiculopathy of the right lower extremity and degenerative joint disease of the bilateral hips.  The Veteran, a combat veteran, has provided credible and competent lay evidence of an injury to his legs, during service.  See 38 U.S.C.A. § 1154(b).  Personnel records indicate an injury in the line of duty and four days of hospitalization in August 1952.  The Board therefore finds that an in-service event has been established, although what injuries occurred and the nature of any current leg disability remains unclear.  The evidence thus indicates that there is a possible association between the current leg disabilities and service (beyond the conditions for which service connection has already been granted).  

Lastly, the most recent VA clinical records of record are dated in November 2011 (as shown in Virtual VA).  It appears from these records that the Veteran continues to receive regular treatment.  Therefore, the Board finds that there may be additional VA treatment records pertinent to the claim that are outstanding and should be obtained.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center, to include the Tampa, Florida, and Viera, Florida, VA medical facilities and obtain and associate with the claims file all outstanding records of treatment dating from November 2011 to the present.  

2.  Following the completion of the above, provide the Veteran with an orthopedic VA examination to determine the nature and etiology of his leg disorders, including any leg disability that is diagnosed.  The claims folder must be made available to the examiner for review, as well as access to Virtual VA for any medical records contained in that system, if any, unless such records have been printed and associated with the claims file.  Any testing deemed necessary, if any, must be conducted and the results reported in detail.  

As part of the examination, the examiner is requested to complete the following:

a. The examiner is first requested to determine if the Veteran has any diagnosis for either leg, other than the previously diagnosed and service-connected radiculopathy of the right lower extremity and degenerative joint disease of the bilateral hips?  If the answer is no, please explain whether the Veteran's right leg radiculopathy/ right hip degenerative joint disease and left hip degenerative joint disease account for all of the Veteran's leg symptomatology.

b. If the Veteran is diagnosed with a leg disability other than the previously diagnosed radiculopathy of the right lower extremity and degenerative joint disease of the bilateral hips, the examiner is then requested to provide an opinion regarding whether it is at least as likely as not (i.e., a probability of at least 50 percent or more) that each diagnosed leg disability is caused or aggravated by an event, injury or disease in service, to specifically include the injury during service as described by the Veteran and conceded by the Board.  

The examiner also is requested to provide an opinion regarding whether it is at least as likely as not that each diagnosed leg disability (other than the previously diagnosed radiculopathy of the right lower extremity and degenerative joint disease of the bilateral hips) is caused or aggravated by his service-connected lumbar spine or bilateral hip disabilities.  The examiner must base these opinions on the examination findings, the post service medical evidence of record, and the Veteran's description of his in-service leg injury, not otherwise specified, which has been conceded to have occurred by the Board.  

A fully supported rationale must be provided for all opinions, to include citation to the evidence of record.  If the examiner finds that an opinion regarding any of these questions requires resort to speculation, such must be stated, and a supporting rationale for that conclusion must be provided.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
Richard C. Thrasher
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



